Marshall, J.
The first error assigned is that the court refused to allow questions to be answered calling for evidence showing that the note was obtained by fraud. There seem to be two sufficient answers to that. First. Counsel fails to point out any place in the printed case indicating that any such evidence was rejected; thus leaving us to search through ■some over a hundred pages of printed matter to find out what the complaint is directed to and whether it has any foundation. Assignments of error as to the rejection of evidence, treated only in a most general way, leaving the court here to search for the particular rulings and offered evidence referred to and the relation thereof to other evidence in the case, cannot be regarded as worthy of consideration. Ordinarily such assignments of error are disregarded. Roedler v. C., M. & St. P. R. Co. 129 Wis. 270, 279, 109 N. W. 88. Second. Appellant seems to have admitted, as the trial court found, that the note was given in place of a previous note, given for medical treatment of appellant’s wife and sister, and so it was in no way connected with the treatment of himself, in relation to which, as seems, it was claimed false representations were made.
The last foregoing really answers the ruling most complained of, i. e. that the trial court changed the finding of the jury on the question of whether the note in suit was given to *457take up a partly paid note for $193, representing the agreed price to appellant for treatment by respondent of the former’s wife and sister, from the negative to the affirmative. If the fact be as the court found, it efficiently answers or renders immaterial all of appellant’s complaints, for no defense is •claimed to the indebtedness to respondent for such treatment.
True, the evidence of plaintiff on the question of the consideration of the note is not clear, but it seems the court had very good reason for reaching the conclusion which it did. Under the rule that a determination of that nature will not be ■disturbed on appeal unless it appears to be clearly wrong, it is the opinion of the court that the decision must be regarded as right and to leave nothing for appellant to stand on in opposition to the judgment.
By the Court. — Judgment affirmed.